


Exhibit 10.2

March 13, 2002

Berenson Minella & Company
667 Madison Avenue
New York, NY 10021

Ladies and Gentlemen:

        In connection with your engagement by us as set forth in the engagement
letter dated the date hereof (the "Engagement Letter"), we hereby agree to
indemnify and hold harmless Berenson Minella & Company ("Berenson Minella") and
any affiliates of Berenson Minella and their respective directors, members,
officers, partners, agents, employees, shareholders and controlling persons
within the meaning of Section 15 of the Securities Act of 1933 or Section 20 of
the Securities Exchange Act of 1934 (Berenson Minella and each such affiliate,
director, officer, partner, agent, employee, shareholder and controlling person
being hereinafter called an "Indemnified Person") to the fullest extent
permitted by law, from and against all losses, claims, demands, damages,
liabilities and expenses, joint or several, incurred by them (including
reasonable fees and disbursements of counsel) which (A) arise out of (i) actions
taken or omitted to be taken (including any untrue statements made or any
statements omitted to be made) by us or (ii) actions taken or omitted to be
taken by an Indemnified Person with our consent or in conformity with our
actions or omissions or (B) are otherwise related to or arise out of Berenson
Minella's activities on our behalf under Berenson Minella's Engagement Letter,
and we will reimburse each Indemnified Person for all reasonable expenses
(including reasonable fees and disbursements of counsel) as they are incurred by
such Indemnified Person in connection with investigating, preparing or defending
any pending or threatened claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which such Indemnified
Person is an actual or potential party. We will not be responsible, however, for
any losses, claims, damages, liabilities or expenses pursuant to clause (B) of
the preceding sentence which are finally judicially determined to have resulted
primarily from willful misconduct or gross negligence on the part of the
Indemnified Person seeking indemnification hereunder. We also agree that no
Indemnified Person shall have any liability to us or any of our security holders
or creditors for or in connection with your engagement except for such liability
for losses, claims, demands, damages, liabilities or expenses, joint or several,
incurred by us which is finally judicially determined to have resulted primarily
from such Indemnified Person's willful misconduct or gross negligence. In no
event shall any Indemnified Person be responsible for any special, indirect or
consequential damages. We further agree that we will not, without the prior
written consent of such Indemnified Person, settle or compromise or consent to
the entry of any judgment in, or otherwise seek to terminate, any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not such Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless such
settlement, compromise, consent or termination includes an unconditional release
of such Indemnified Person from all liability arising out of such claim, action,
suit or proceeding.

        If the indemnification or reimbursement provided for hereunder is
finally judicially determined by a court of competent jurisdiction to be
unavailable or insufficient for any reason to hold harmless an Indemnified
Person (other than as a consequence of a final judicial determination of willful
misconduct or gross negligence of such Indemnified Person), then we agree, in
lieu of indemnifying such Indemnified Person, to contribute to the claims,
liabilities, losses, damages and expenses for which such indemnification or
reimbursement is held unavailable or insufficient (i) in such proportion as is
appropriate to reflect the relative benefits received, or sought to be received,
by us on the one hand and by such Indemnified Person on the other hand from the
transactions in connection with which Berenson Minella has been engaged or (ii)
if (but only if) the allocation provided in clause (i) of this sentence is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in such clause (i) but also the relative
fault of us and of such Indemnified Person; provided, however, that in no event
shall the aggregate amount contributed by the Indemnified Persons exceed the
amount of fees actually received by Berenson Minella pursuant to the Engagement

--------------------------------------------------------------------------------


Letter. The relative benefits received or sought to be received by us on the one
hand and by Berenson Minella on the other hand shall be deemed to be in the same
proportion as (A) the total value of the transactions with respect to which
Berenson Minella has been engaged bears to (B) the fees paid or payable to
Berenson Minella with respect to the Engagement Letter.

        Our indemnity, reimbursement and contribution obligations under this
letter agreement shall be in addition to any rights that any Indemnified Person
may have at common law, by separate agreement or otherwise.

        If the Company enters into any agreement or arrangement with respect to,
or effects, any proposed sale, exchange, dividend or other distribution or
liquidation of all or a significant portion of its assets in one or a series of
transactions or any significant recapitalization or reclassification of its
outstanding securities, the Company shall provide for the assumption of its
obligations under this agreement by another party reasonably satisfactory to
Berenson Minella.

        This agreement may not be assigned by the Company or Berenson Minella
without the prior written consent of the other. This agreement constitutes the
entire understanding of the parties with respect to the subject matter thereof,
supersedes all prior agreements with respect thereto, may not be amended, has
been duly authorized and executed by each of the parties hereto and constitutes
the legal, binding obligation of each such party.

        This agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to principles of conflicts of
law.

        Each of the Company and Berenson Minella irrevocably and unconditionally
submits to the exclusive jurisdiction and venue of any State or Federal court
sitting in New York City over any action, suit or proceeding arising out of or
relating to this agreement. Each of the Company and Berenson Minella irrevocably
and unconditionally waives any objection to the laying of venue of any such
action brought in any such court and any claim that any such action has been
brought in an inconvenient forum. Each of Berenson Minella and the Company (on
its own behalf and, to the extent permitted by law, on behalf of its
shareholders) waives any right to trial by jury in any action, claim, suit or
proceeding (whether based upon contract, tort or otherwise) related to or
arising out of the engagement of Berenson Minella pursuant to, or the
performance by Berenson Minella of the services contemplated by, this letter
agreement.

        This agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and each of which shall be deemed
an original.

Very truly yours,               SAMSONITE CORPORATION               By:  
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

              Accepted:               BERENSON MINELLA & COMPANY              
By:   /s/  GREGG FEINSTEIN      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------
